DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (20160161123).

Regarding independent claim 1, with reference to Fig. 8, Patel discloses a fuel delivery system for an aircraft engine (10 Fig. 1) of an aircraft (per para. 40 engine 10 may be used in an aircraft), comprising: 

a second fuel manifold (220 Fig. 8) operable to deliver fuel to a combustor (26 Figs. 1 and 2) of the aircraft engine via a second set of fuel nozzles (108 Fig. 8; para. 55; Fig. 5 shows a plurality of nozzles M in standard fuel injectors 100A), and 
a valve (214 Fig. 8; para. 58) in a fuel nozzle (108 main nozzle in fuel injector 100A shown in Fig. 8) of the second set of fuel nozzles, the valve operable to block fuel flow from the second fuel manifold to the fuel nozzle when the aircraft engine is operated in a standby mode (main valve 214 controls the amount of fuel supplied to the main fuel nozzle 108 per para. 58, and flow to main nozzles may be reduced or cut-off during start-up and lower power operation per para. 4 which are stand-by modes), wherein in the standby mode the aircraft engine produces substantially no motive power to the aircraft (during start-up the engine produces substantially no motive power to the aircraft).

Regarding claim 4, Patel further discloses the fuel nozzle is configured to provide a trickle flow of fuel to the combustor when the aircraft engine is operated in the standby mode, via the valve (main valve 214 controls the amount of fuel through the main fuel circuit to the main fuel nozzle 108, and fuel flow to the main fuel nozzles may be reduced during start-up and low power operation where providing a reduced flow of fuel is the same as providing a trickle flow of fuel to the combustor).

independent claim 8, Patel discloses an aircraft gas turbine engine (10 Fig. 1) of an aircraft (per para. 40 engine 10 may be used in an aircraft), comprising: 
a combustor (26 Figs. 1 and 2); and 
a fuel delivery system (system in Fig. 7) operable to provide fuel to the combustor, the fuel delivery system including: 
a first fuel manifold (226 Fig. 7) comprising a first plurality of fuel nozzles (104 Fig. 7; para. 55; Fig. 5 shows a plurality of nozzles PP in enriched fuel injectors 100B); positioned to supply fuel to the combustor (Fig. 5; para. 54); 
a second fuel manifold (220 Fig. 7) comprising a second plurality of fuel nozzles (108 Fig. 7; para. 55; Fig. 5 shows a plurality of nozzles M in enriched fuel injectors 100B) positioned to supply fuel to the combustor (Fig. 5; para. 54); and 
a valve (214 Fig. 7) in each fuel nozzle of the second plurality of fuel nozzles (para. 58), the valve being operable to block fuel delivery through the fuel nozzle when the engine is operated in a standby mode (main valve 214 controls the amount of fuel supplied to the main fuel nozzle 108 per para. 58, and flow to main nozzles may be reduced or cut-off during start-up and lower power operation per para. 4 which are stand-by modes), wherein in the standby mode the aircraft gas turbine engine produces substantially no motive power to the aircraft (during start-up the engine produces substantially no motive power to the aircraft).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Shoemaker et al. (5732730).
Regarding claims 2 and 9, Patel further discloses a fuel tank (as recited in claim 2) and a fuel source (as recited in claim 9) since a fuel source in some type of container 
allow fuel flow from a fuel tank to the fuel nozzle, and to prevent fuel flow through the fuel nozzle in a direction from the fuel nozzle toward the fuel tank (as recited in claim 2)  and
block fuel flow in a direction from the fuel nozzle toward a fuel source (as recited in claim 9).
Shoemaker teaches a valve assembly used in a fuel system for a combustion engine such as a gas turbine engine (Col 1 lines 5-10). Shoemaker teaches an improved valve construction in which the functions of a check valve and a metering valve are combined into a single multiport valve assembly (Col 1 lines 29-32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve in the invention of Patel to be of a combined construction of both a check valve and a metering valve able to perform both the functions of a check valve for allowing fuel flow from the fuel tank or source to the fuel nozzle and preventing or blocking fuel flow in the opposite direction from the fuel nozzle while also being able to meter and vary the fuel flow to the fuel nozzle depending on engine operating mode as taught by Shoemaker (Col 1 lines 9-22) to provide a more compact valve assembly requiring fewer parts and is lighter in weight than having a separate metering valve and check valve (Col 1 lines 32-37).

Regarding claim 10, Patel further discloses a cross-flow conduit (by-pass fuel circuit 330 and by-pass valve 332 in Fig. 7) fluidly connecting the first fuel manifold to 

Regarding claim 11, Patel further discloses the cross-flow conduit is defined at least in part by a flow modulating device (by-pass valve 332 in Fig. 7).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Codron et al. (20140196466).
	Regarding claim 3, Patel further discloses a fuel tank since a fuel source in some type of container such as a fuel tank would inherently be part of a fuel supply system for an aircraft engine but Patel does not disclose a check valve in the fuel nozzle, the check valve being operable to allow fuel flow from the fuel tank to the fuel nozzle, and to prevent fuel flow through the fuel nozzle in a direction from the fuel nozzle toward the fuel tank.
	Codron teaches a fuel delivery system for a gas turbine engine (para. 7). Codron teaches isolation valves 315 are check valves in secondary fuel nozzles 312a, 312b, or 312c in Fig. 3 per para. 29. Codron teaches during a second mode of operation when isolation valves are open, fuel from fuel source 230 (Fig. 3 para. 18) flows to the combustor through the secondary fuel circuit via the secondary fuel nozzles to the combustor (para. 30). When the isolation valves are closed during a primary mode of operation, fluid flow from the combustor toward the secondary fuel lines or secondary manifold, which is in the direction toward the fuel source, is prevented (para. 29). 
.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Kim et al. (20190017707).
Regarding claims 5-7, Patel further discloses a fuel tank since a fuel source in some type of container such as a fuel tank would inherently be part of a fuel supply system for an aircraft engine but Patel does not disclose 
the first and second fuel manifolds are fluidly connected to the fuel tank via a fuel control valve (as recited in claim 5); 
wherein the fuel control valve is operable to supply fuel from the fuel tank to both the first and second fuel manifolds, to the first fuel manifold while blocking fuel supply to the second fuel manifold, and to the second fuel manifold while blocking fuel supply to the first fuel manifold (as recited in claim 6); and 
wherein the first fuel manifold is fluidly connected to the fuel tank via a first fuel conduit, the second fuel manifold is fluidly connected to the fuel tank via a second fuel 
Kim teaches a combustion apparatus for a gas turbine engine (para. 39). Kim teaches a fuel control valve (three-way valve 680 in Fig. 2; para. 88-89) which fluidly connects a supply of fuel (upstream of valve 102 in Fig. 2 per para. 98) to a first fuel manifold (520 in Fig. 2; para. 86) and a second fuel manifold (540 in Fig. 2; para. 87); valve 680 supplies fuel to both the first and second fuel manifolds, to the first fuel manifold while blocking fuel supply to the second fuel supply and to the second fuel manifold while blocking fuel supply to the first fuel manifold (valve 680 can supply fuel to any one of the first and second supply pipes leading to the first and second fuel manifolds, or may be applied to be divided by a predetermined distribution ratio per para. 89); and the first fuel manifold is fluidly connected to the fuel tank via a first fuel conduit (first fuel supply pipe 640 fluidly connects valve 680 to first fuel manifold 520 in Fig. 2; para. 88), the second fuel manifold is fluidly connected to the fuel tank via a second fuel conduit (second fuel supply pipe 660 fluidly connects valve 680 to the second fuel manifold 540 in Fig. 2; para. 88), and the fuel control valve is operable to supply a trickle flow of fuel from the first fuel conduit to the second fuel conduit (valve 680 is configured to divide fuel supply from the first and second fuel conduits per para. 89 which is being operable to supply a trickle flow of fuel from the first fuel conduit to the second fuel conduit).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have both the first and second fuel manifolds fluidly connected to the fuel tank in the invention of Patel via a fuel control valve wherein .

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Regarding claims 1 and 8, Applicant argues that Patel does not teach valves 210, 212, 214 are capable of fully blocking fuel flow from a fuel manifold to the fuel nozzle such that the engine thereby produces substantially no motive power to the aircraft.  However, Patel does disclose in para. 4 that fuel flow to the main fuel nozzles may be reduced or cut-off during start-up and lower power operation, which are stand-by modes in light of the instant application specification para. 48 where “standby” mode is a low power mode and para. 61 where “standby” mode may be “sub-idle.”  Patel discloses valve 214 controls the amount of fuel supplied to main fuel nozzle 108 per .
Regarding claim 4, again Applicant’s argument that Patel’s valve 214 does not provide a trickle flow in the standby mode is not persuasive.  Valve 214 controls the amount of fuel to main fuel nozzle 108 and being operable to provide a reduced fuel flow at start-up is the same as providing a trickle flow in light of the specification para.120 where a trickle flow is a limited amount of fuel flow.
Regarding claims 2 and 9-11, Applicant’s arguments are also not persuasive. Having check valves in fuel systems for gas turbine engines was well known prior to the effective filing date of the instant application for a variety of reasons, some of which are provided in Shoemaker Col 1 lines 11-22. Although Patel is silent regarding a check valve, Patel’s system does not preclude having a check valve and instead would most likely include check valves for reasons as provided by Shoemaker as well as for additional safety reasons. One of ordinary skill in the art would be motivated to include a valve with both check valve and metering capability as taught by Shoemaker to provide a more compact valve assembly requiring fewer parts which is lighter in weight than having a separate metering valve and check valve (Shoemaker Col 1 lines 32-37). In addition, prior art Codron used in the rejection of claim 3 also shows check valves were well known in the art for use in fuel nozzles.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        





/A.J.H./Examiner, Art Unit 3741